PEE CUEIAM'.
This cause having this day, after taking of proof and hearing arguments of counsel for respective parties, been submitted for judgment and decision, the court, after due consideration, being of opinion that within the time intervening between the hour of submission (at about 4:30 in the afternoon of Saturday, April 5, 1919), and the day of election (the Monday following, April 7, 1919), it could not intelligently examine *621and determine the important questions presented by counsel, and for the further reason that after said election such questions would be only moot questions, hereby orders and adjudges that the above causes be dismissed.
Messrs. Wheeler & Baldwin and Messrs. Nolan & Donovan, for Relators.
Mr. Henry C. Smith, Mr. William T. Pigott, Mr. D. M. Kelly, and Mr. William Meyer, for Respondent.